        Case 1:19-cv-09167-ALC-SLC Document 64 Filed 07/10/20 Page 1 of 1




Erik M. Bashian, Esq.
T: (516) 279-1554
F: (516) 213-0339
eb@bashpaplaw.com                                                                                             7/10/2020

*Admitted to Practice in New York and New Jersey
                                                                                  VIA CM/ECF



                                                                          July 9, 2020

United States District Judge Andrew L. Carter, Jr.
United States District Court
Southern District of New York
40 Foley Square, Room 435
New York, New York 10007

        Re:       Deleston v. 251 Ginza Sushi Huang Inc., et al., Case No.: 1:19-cv-9167-ALC

Dear District Judge Carter:

        Please be advised that this office represents the Plaintiff Jermaine Deleston (“Plaintiff”)
in connection with the above-referenced action. As previously reported, the above referenced
action has been settled. Plaintiff is still waiting to receive the signed agreement from defendants
JRD Realty Corp. and 636 Assets Inc. On July 7, 2020, their counsel indicated that their offices
have partially reopened during Phase 3 in NYC. We attempted to receive another status on July
9th, but we have not received a response. Respectfully, Plaintiff is requesting an additional
extension of time for thirty (30) days to either discontinue or file an application to restore this
action, so that all parties and their counsel can receive a fully executed agreement. In the
alternative, Plaintiff is requesting that this matter be put back on the calendar so that counsel for
defendants JRD Realty Corp. and 636 Assets Inc. can report to the Court on these delays.

        We thank the Court for your time and consideration in this matter.

                                                                 Respectfully submitted,

                                                                 BASHIAN & PAPANTONIOU, P.C.

                                                                 /s/ Erik M. Bashian
Dated: July 10, 2020                                             ________________________
                                                                 Erik M. Bashian, Esq.


cc:     Clifford Mulqueen, Esq. (via CM/ECF)
        David W. Graber, (via CM/ECF)



   500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
